Case 16-15441        Doc 32     Filed 11/19/18     Entered 11/19/18 12:10:47          Desc         Page 1
                                                  of 3




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 16 B 15441
         Vincent K Joiner

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/05/2016.

         2) The plan was confirmed on 06/30/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 08/16/2018.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-15441             Doc 32             Filed 11/19/18    Entered 11/19/18 12:10:47                 Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                        $6,237.00
           Less amount refunded to debtor                                    $449.81

 NET RECEIPTS:                                                                                                 $5,787.19


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $4,000.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $246.51
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $4,246.51

 Attorney fees paid and disclosed by debtor:                                $0.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim        Principal      Int.
 Name                                           Class    Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP                      Unsecured      1,331.02         396.61           396.61          19.87       0.00
 American InfoSource LP                      Unsecured           0.00      1,331.02         1,331.02          66.70       0.00
 American InfoSource LP as agent for         Unsecured           0.00        536.69           536.69          24.49       0.00
 American InfoSource LP as agent for Direc   Unsecured         239.00        889.48           889.48          40.60       0.00
 America's Financial Choice Inc              Unsecured         487.74        487.74           487.74          22.26       0.00
 ARS National Services                       Unsecured      1,001.00            NA               NA            0.00       0.00
 Bank of America                             Unsecured         505.00           NA               NA            0.00       0.00
 Certified Services Inc                      Unsecured         132.00           NA               NA            0.00       0.00
 Choice Recovery                             Unsecured          58.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue       Unsecured      7,000.00     15,928.96        15,928.96         798.24        0.00
 Commonwealth Financial                      Unsecured         153.00           NA               NA            0.00       0.00
 Creditors Discount & Audit Company          Unsecured         581.00           NA               NA            0.00       0.00
 Emergency Room Care Providers               Unsecured      1,077.00            NA               NA            0.00       0.00
 Jefferson Capital Systems LLC               Unsecured         794.00      1,435.80         1,435.80          71.95       0.00
 Kahuna Payment Solutions                    Unsecured      2,593.00            NA               NA            0.00       0.00
 Municipal Collections Of America            Unsecured         500.00        500.00           500.00          22.82       0.00
 Municipal Collections Of America            Unsecured         250.00        250.00           250.00          11.41       0.00
 Overland Bond & Investment Corp             Unsecured     16,918.91     10,959.43        10,959.43         434.86        0.00
 Peoples Energy                              Unsecured         743.00           NA               NA            0.00       0.00
 Southeast Anesthesia PC                     Unsecured         132.00           NA               NA            0.00       0.00
 Sprint                                      Unsecured         602.00        602.10           602.10          27.48       0.00
 THE Affiliated Group I                      Unsecured         224.00           NA               NA            0.00       0.00
 Verizon                                     Unsecured         448.03           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-15441        Doc 32      Filed 11/19/18     Entered 11/19/18 12:10:47             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $33,317.83          $1,540.68              $0.00


 Disbursements:

         Expenses of Administration                             $4,246.51
         Disbursements to Creditors                             $1,540.68

 TOTAL DISBURSEMENTS :                                                                       $5,787.19


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
